Citation Nr: 0632802	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  04-02 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to May 
1977.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied entitlement to a 
compensable rating for bilateral hearing loss.

The veteran's December 2003 substantive appeal included a 
request for a Travel Board hearing.  However, in 
correspondence dated February 2004, the veteran indicated his 
desire to withdraw that request.  As such, the Travel Board 
hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) 
(2006). 


FINDING OF FACT

The veteran has level II hearing loss in both the right and 
left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 
Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006). 

The issue on appeal arises from a claim for an increased 
rating received in November 2001.  As a result, only the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  When reasonable doubt arises as to the 
degree of disability, such doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's bilateral hearing loss is evaluated as 
noncompensable (zero percent disabling) under Diagnostic Code 
(Code) 6100.  38 C.F.R. § 4.85.  Relevant laws and 
regulations stipulate that evaluations of defective hearing 
range from noncompensable to 100 percent based on the organic 
impairment of hearing acuity.  Hearing impairment is measured 
by the results of controlled speech discrimination tests 
together with the average hearing threshold levels (which, in 
turn, are measured by puretone audiometry tests in the 
frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second).  See Lendenmann v. Principi, 3 Vet.App. 345, 349 
(1992) (defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria).  The 
provisions of 38 C.F.R. § 4.85 establish eleven auditory 
acuity levels from I to XI.  Tables VI and VII as set forth 
in § 4.85(h) are used to calculate the rating to be assigned.  
Pursuant to 38 C.F.R. § 4.85(a), the controlled speech 
discrimination test administered by a state-licensed 
audiologist must be the Maryland CNC Test.   

It is important for the veteran to understand that assignment 
of disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations based on the examination results cited below.

In connection with his claim for an increased rating for 
bilateral hearing loss, the veteran was afforded a VA 
audiology examination in September 2002.  At that time, 
puretone thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

45
60
75
90
LEFT

40
60
80
85

The average puretone threshold was 68 in the right ear and 66 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 92 
percent in the left ear.  Hearing aids were recommended for 
the veteran.   

The veteran was afforded another VA audiology examination in 
April 2005.  At that time, puretone thresholds, in decibels, 
were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

50
65
80
90
LEFT

50
70
85
85

The average puretone threshold was 71 in the right ear and 73 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and 92 
percent in the left ear.  Hearing aids were recommended for 
the veteran.   

The veteran also underwent audiological testing during a May 
2002 VA audiology consult and during December 2003 private 
audiological testing.  However, the results from these 
audiology examinations were provided in graphic 
representations without interpretation as to the exact 
puretone thresholds found.  Furthermore, although speech 
discrimination scores were significantly lower than the 
results listed above, neither the VA audiology consult nor 
the private testing specified whether the speech 
discrimination test administered was the Maryland CNC Test 
pursuant to 38 C.F.R. § 4.85(a).  Consequently, the results 
of these tests are unclear, and as such, are less probative 
in light of the mechanical application required by the rating 
schedule.  In any event, the results do not appear 
inconsistent with the results of the VA audiology examination 
in April 2005.

In this case, applying the results from the September 2002 
and April 2005 VA examinations to Table VI yields a Roman 
numeral value of II for both the right and left ear.  
Applying these values to Table VII, the Board finds that the 
veteran's hearing loss is still evaluated as noncompensable.  
Simply stated, the results do not provide a basis to grant an 
increased rating when considering hearing loss in both ears.  

Additionally, an exceptional pattern of hearing impairment 
has not been demonstrated and there is no need to apply the 
provisions of 38 C.F.R. § 4.86.  Accordingly, the Board finds 
that the preponderance of the evidence is against entitlement 
to a compensable disability rating for bilateral hearing 
loss.  38 U.S.C.A. § 5107.

In addition, despite the veteran's contentions, the Board 
finds no evidence of frequent hospitalization or marked 
interference with employment associated with his hearing 
disability in order to justify a referral of the case for 
extra-schedular consideration.  38 C.F.R.  § 3.321(b)(1).  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letter dated in August 
2002, the RO advised the veteran of the evidence needed to 
substantiate his increased rating claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Moreover, the statement of the case (SOC) 
and supplemental statement of the case (SSOC)  include the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  38 U.S.C.A.  
§ 5103(a); 38 C.F.R. § 3.159.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio, supra.

The Board observes that the RO issued the August 2002 VCAA 
notice letter prior to the October 2002 adverse determination 
on appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  However, the above letter did not ask the veteran to 
provide any evidence in his possession that pertains to the 
claim. Id at 120-21.  Nonetheless, the Board is satisfied 
that the veteran actually knew to submit such evidence to the 
RO, given the evidence he has submitted in the form of 
written statements and private medical records.  Moreover, 
VCAA letter, rating decision, SOC, and SSOC advised the 
veteran of what missing evidence was relevant and necessary 
to demonstrate an increased rating for hearing loss.  
Additionally, the August 2002 VCAA letter advised the veteran 
that the VA would obtain "any additional information or 
evidence."  Therefore, any failure to make the specific 
request is non-prejudicial, harmless error.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Moreover, the Board emphasizes that neither the veteran nor 
his representative has made any showing or allegation of any 
defect in the provision of notice that resulted in some 
prejudice to the veteran.  The Board finds that any 
deficiency in the content or timing of these notices is 
harmless error.  See Overton v. Nicholson, No. 02-1814 
(September 22, 2006) (finding that although the Board erred 
by relying on various post-decisional documents to conclude 
that adequate 38 U.S.C.A. § 5103(a) notice had been provided 
to the appellant, the Court found that the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
and found that the error was harmless, as the Board has done 
in this case.)  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). The Board is also 
satisfied as to compliance with its instructions from the 
February 2005 remand.

With respect to the duty to assist, the RO has secured the 
veteran's service medical records and relevant VA outpatient 
treatment records.  The veteran was also afforded several VA 
audiology examinations, and the case was remanded to clarify 
the extent of his hearing loss.  The veteran did not avail 
himself of the opportunity to present testimony at a Travel 
Board hearing.  Neither the veteran nor his representative 
has stated that any additional evidence remains outstanding.  
Thus, the Board is satisfied that all relevant evidence 
identified by the veteran has been secured, and that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

A compensable rating for bilateral hearing loss is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


